Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION


Reasons for Allowance


1.    Claims 1-4 are allowed over the prior art record.

2.    The following is an examiner’s statement of reasons for allowance:

Min (U.S. PUB. 2018/0019050) teaches a coil component includes a substrate and a coil portion disposed on at least one surface thereof. The coil portion includes a first coil pattern disposed on one surface of the substrate, a first insulating layer covering the first coil pattern and having a first surface facing the substrate and a second surface opposing the first surface, and an intermediate layer including third and fourth surfaces opposing each other, the third surface being disposed to face the second surface of the first insulating layer, and average surface roughness of the fourth surface being lower than that of the second surface. The coil portion further includes a second coil pattern disposed on the fourth surface of the intermediate layer and connected to the first coil pattern through a conductive via, and a second insulating layer disposed in a space between the fourth surface and the second coil pattern.

Wu (U.S. PUB. 2016/0184932) teaches a decoiling and blanking machine using laser cutting technology, comprising a decoiler, a leveller, a servo feeder, a laser cutting 

Consider claims 1-4, the prior arts made of record, alone or in combination, fail to clearly teach or fairly suggest a method for applying automatic optical inspection (AOI) to copper coils thinned by laser etching, comprising the steps of: (a) placing a half-finished product under a scanning unit; (b) activating the scanning unit to optically scan the half-finished product to generate a digital image of the half-finished product; (c) sending the digital image to an image analysis unit; (d) activating the image analysis unit to analyze the digital image, identify cutting boundaries of the half-finished product, compare the cutting boundaries of the half-finished product with an original laser processing path file, and identify defects of the half-finished product based on the comparison; (e) activating the image analysis unit to find points around the half-finished product and distances; (f) activating the image analysis unit to simulate an optimum path with respect to the defects of the half-finished product based on the points around the half-finished product and the distances; (g) activating the image analysis unit to convert the optimum path into an optimum processing path file; (h) activating the image .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

3.	Any response to this action should be mailed to:
Mail Stop_________ (Explanation, e.g., Amendment or After-final, etc.)
Commissioner for Patents P.O. Box 1450
Alexandria, VA 22313-1450
Facsimile responses should be faxed to:
(571) 273-8300
Hand-delivered responses should be brought to:
Customer Service Window 
Randolph Building
401 Dulany Street
Alexandria, VA 22313

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pan Yuwen can be reached on (571) 272-7855. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information Consider the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/TUAN H NGUYEN/Primary Examiner, Art Unit 2649